DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “wherein an outer edge of outlet (120) is below the outer edge (153) of rotor jacket (151) and each of the plurality of outlets is closer to the inner edge (149) than to the outer edge of the rotor jacket to hinder the coolant from flowing back into the plurality of inlets (118) toward the shaft jacket” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    390
    512
    media_image1.png
    Greyscale

Watanabe et al. (US 9,712,021) discloses a cooling system for a motor with a shaft jacket (32) and a rotor jacket (inner portion of rotor core 54a), but fails to teach an outlet which is closer to the inner edge of a rotor jacket than to an outer edge.
Ueda et al. (US 2021/0363993) discloses a compressor with a rotor (21), a rotor core (31) having an outlet (36-1 to 36-6) which is closer to the inner edge than to an outer edge of the rotor core (31). Ueda’s rotor and outlet are used to compress air which is different from Watanabe, which is used to cool the rotor.
	Claims 2-17 are allowable for depending upon claim 1.

Regarding claim 18, the specific limitation of “wherein an outer edge of outlet (120) is below the outer edge (153) of rotor jacket (151) and each of the plurality of outlets is closer to the inner edge (149) than to the outer edge of the rotor jacket to hinder the coolant from flowing back into the plurality of inlets (118) toward the shaft jacket” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 19-20 are allowable for depending upon claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US 9,712,021): discussed above in allowable subject matter.
Ueda et al. (US 2021/0363993): discussed above in allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834      

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834